IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Troy Echols,                            :
                         Petitioner     :
                                        :
                  v.                    :   No. 160 C.D. 2015
                                        :   SUBMITTED: September 4, 2015
Pennsylvania Board of Probation         :
and Parole,                             :
                        Respondent      :



BEFORE:     HONORABLE BONNIE BRIGANCE LEADBETTER, Judge
            HONORABLE ROBERT SIMPSON, Judge
            HONORABLE JAMES GARDNER COLINS, Senior Judge




OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE LEADBETTER                            FILED: November 3, 2015


            Troy Echols petitions for review of an order of the Pennsylvania
Board of Probation and Parole (Board) denying his administrative appeal from the
recommitment order issued as a result of his new convictions. We affirm.
            In 2004, Echols pled guilty in the Court of Common Pleas of
Philadelphia County to a drug-related crime. Certified Record (C.R.), Item No. 1
at 1. Pursuant to a sentence of five to ten years, he was incarcerated with an
original parole minimum date of February 28, 2009 and a maximum date of
February 28, 2014. Id. In June 2010, Echols was released on parole, subject to
certain conditions. Id., Item No. 2 at 9-11. In August 2013, the Philadelphia
Police Department arrested him for attempt to commit murder, aggravated assault,
possession of an instrument of crime, simple assault and recklessly endangering
another person. Id., Item No. 4 at 18-31. There were two victims and two
Philadelphia County criminal docket numbers. Id., Item Nos. 4 and 9 at 21, 27 and
50. Initially, Echols did not post bail on the new criminal charges. In August
2013, the Board lodged a warrant to commit and detain against Echols. Id., Item
No. 3 at 17.        Although common pleas granted Echols ROR (release on
recognizance) bail in September 2013, he remained confined on the Board’s
detainer at that time. Id., Item No. 4 at 21 and 27. In October 2013, the Board
detained Echols pending disposition of the August 2013 criminal charges. Id.,
Item No. 6 at 37.
             In March 2014, the Board declared Echols delinquent for control
purposes because he had reached his original parole maximum date of February 28,
2014. Id., Item No. 8 at 43. Common pleas reinstated bail against him in March
2014, and on June 5, 2014, he was convicted of the new criminal charges. Id.,
Item Nos. 11 at 62-64 and 74-75. In July 2014, the Board re-lodged its detainer
against him and in August 2014, common pleas sentenced him to serve a minimum
of eight years and a maximum of twenty years imprisonment in a state correctional
institution. Id. at 63-64 and 75.
             In July 2014, Echols signed the Board’s notice of charges and hearing,
thereby acknowledging his new criminal convictions. Id., Item No. 9 at 45. He
also signed a waiver of his right to representation of counsel and waiver to his right
to a revocation hearing, which also included an admission to his new convictions.
Id., Item No. 10 at 59.      In October 2014, the Board ordered that Echols be
recommitted to a state correctional institution as a convicted parole violator to
serve an unexpired term of three years and three days backtime, with a new parole



                                          2
maximum date of September 22, 2017. Id., Item No. 11 at 87. Echols sought
administrative relief, which was denied in January 2015. Id., Item No. 12 at 98-
100. In February 2015, he filed a pro se petition for review, seeking review of the
Board’s decision.        Subsequently, a member of the Fayette County Public
Defender’s Office entered an appearance on Echol’s behalf as his court-appointed
counsel.
              On appeal, Echols first argues that the revocation hearing was not held
in compliance with 37 Pa. Code § 71.4, which, in relevant part, requires the Board
to hold a hearing within 120 days from the date it receives “official verification of
the . . . guilty verdict at the highest trial court level . . . .” Here, the Board received
official verification of Echol’s June 5, 2014 conviction on July 23, 2014, and held
the revocation hearing on August 12, 2014. Id., Item Nos. 9 and 10 at 47 and 51.
In this regard, we are somewhat perplexed by Echols’s argument that the 120-day
requirement was not satisfied.1 In any event, Echols signed a waiver of his right to
a revocation hearing on July 25, 2014. Id., Item No. 10 at 59. In addition, he
failed to raise a timeliness issue in his request for administrative relief, thereby
waiving his right to raise that issue on appeal.2             Id., Item No. 12 at 91-95.
Accordingly, his timeliness argument is without merit.




    1
       Court-appointed counsel for Echols asserts that the Board held the revocation hearing on
September 26, 2014. Echols’s Brief at 11. The record, however, indicates that a hearing was
held on August 12, 2014, and that the Board rendered its recommitment decision on September
26, 2014. C.R., Item Nos. 10 and 11 at 51 and 85-87. In any event, even taking September 26 as
the hearing date, the hearing was held well within 120 days of July 23, when the Board received
official verification of Echol’s June 5 conviction.
     2
       Rule 1551(a) of the Pennsylvania Rules of Appellate Procedure, Pa. R.A.P. 1551(a);
McCaskill v. Pa. Bd. of Prob. & Parole, 631 A.2d 1092, 1094-95 (Pa. Cmwlth. 1993).



                                              3
             Echols next argues that the Board miscalculated his credit and abused
its power when recalculating his new parole violation maximum date. Where a
parolee is afforded a post-recommitment opportunity to contest the Board’s
recomputation of the maximum term expiration date, procedural due process is
satisfied. Here, Echols elected not to pursue the administrative appeal process in
that he waived his parole revocation hearing and, consequently, that portion of the
hearing dealing with the amount of backtime owed in the event that he was
recommitted as a convicted parole violator. Fisher v. Pa. Bd. of Prob. & Parole,
62 A.3d 1073, 1075-76 (Pa. Cmwlth. 2013) (waiver necessarily encompasses the
right to advance a claim of error that the offender could have raised at the hearing).
             Accordingly, we affirm.




                                       _____________________________________
                                       BONNIE BRIGANCE LEADBETTER,
                                       Judge




                                          4
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Troy Echols,                           :
                       Petitioner      :
                                       :
                 v.                    :     No. 160 C.D. 2015
                                       :
Pennsylvania Board of Probation        :
and Parole,                            :
                        Respondent     :


                                    ORDER


           AND NOW, this 3rd day of November, 2015, the order of the
Pennsylvania Board of Probation and Parole is hereby AFFIRMED.




                                     _____________________________________
                                     BONNIE BRIGANCE LEADBETTER,
                                     Judge